Title: Henry Knox’s Minutes for the President’s Speech, 18 October 1791
From: Knox, Henry
To: 



[Philadelphia, c.18 Oct. 1791]

In pursuance of the powers vested in me by law, I have directed such measures for re-establishing the tranquillity of the western frontiers, as appeared adequate and proper for that purpose.
At the same time that treaties were held, and other just means used, to attach the wavering, and to confirm the well disposed tribes of Indians in their friendship to the United States, offers of pacification were held forth to the hostile tribes upon terms of moderation and Justice.
But these offers, having had no effect, it became necessary to convince the refractory, of the power of the United States to restrain and punish their depredations[.] Accordingly offensive operations were directed, to be conducted, however, as consistently as possible with humanity. Some of these operations have been crownd with full success, and the others are yet undecided.
The offers of peace are still continued to the deluded tribes, and [a] considerable number of individuals belonging to them, have lately renounced all further opposition, removed from their former situations, and placed themselves under the protection of the United States.
It is sincerely to be desired that in future Coercion may not be necssary and that an intimate intercourse may be effected, tending to advance the happiness of the Indians, and to attach them firmly to the United States.
To effect these desireable objects it seems necessary that the Indians should experience the benefits of an impartial administration of Justice.
That the mode of alienating their lands, the main source of discontent and war, should be defined and regulated by such principles, as to prevent all controversy.
That the advantages of commerce should be extended to them, and such rational experiments made for imparting to

them the blessings of civilization, as may from time to time be suitable to their conditions.
And that proper penalties should be provided for such lawless persons as shall violate the treaties which have [been] m[ade] in g[ood] faith with the indian tribes.
A system producing the free operatn of the mild principles of religion and benevolence towards an unenlightned race of men whose happiness materially depends on the conduct of the U.S., would at once be highly oeconomical, and honorable to the national character.
The importance of the subject will justify me in recommending [to] your serious considerat⟨ion⟩ the necessity and propriety of establishg a system for the National defense—A system to embrace the organizatn of a general militia [and] The establishing of magaznes and arsenals.
It would be more consonant to the wisdom and dignity of the United Staes that our national security shoud rest under the protection of divine providene upon the basis of solid arrangemts than on a fortuitous assemblage of circumstans.
